Case 1:20-cv-20048-JEM Document 28 Entered on FLSD Docket 03/17/2021 Page 1 of 2




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                  Case Number: 20-20048-CIV-MARTINEZ-OTAZO-REYES

  KENOLD ALCENA, et al.,

         Plaintiffs,

  vs.

  P-1 SECURITY CORP., et al.,

        Defendants.
  _____________________________________/

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         THE MATTER was referred to the Honorable Alicia M. Otazo-Reyes, United States

  Magistrate Judge for a Report and Recommendation on Plaintiffs’ Motion for Order to Show

  Cause, (ECF No. 16) pursuant to 28 U.S.C. § 636. Judge Otazo-Reyes filed a Report and

  Recommendation, (ECF No. 27), recommending that (1) Plaintiffs’ Motion for Order to Show

  Cause be granted; (2) Defendant Pedro Gonzalez (“Defendant”) be held in contempt of court based

  upon his failure to comply with the Third Hearing Order directing him to appear by telephone at

  the December 3, 2020 Show Cause Hearing, (ECF No. 24); and (3) a fine of $100 per day be

  imposed until Defendant purges himself of the contempt. Neither party has filed objections to the

  Report and Recommendation and the deadline to do so has passed. After careful consideration, it

  is hereby

         ADJUDGED that Magistrate Judge Otazo-Reyes’s Report and Recommendation,

  (ECF No. 27), be AFFIRMED AND ADOPTED. Accordingly, it is

         ADJUDGED that:

         1.      Plaintiffs’ Motion for Order to Show Cause, (ECF No. 16), is GRANTED.
Case 1:20-cv-20048-JEM Document 28 Entered on FLSD Docket 03/17/2021 Page 2 of 2




         2.     Defendant Pedro Gonzalez is held in civil contempt for failing to comply with the

  Third Hearing Order directing him to appear by telephone at the December 3, 2020 Show Cause

  Hearing, (ECF No. 24).

         3.     Defendant Pedro Gonzalez shall pay a fine of $100 per day, from the date of this

  Order until he purges himself of the contempt.

         DONE AND ORDERED in Chambers at Miami, Florida, this 17th day of March, 2021.




                                                    ____________________________________
                                                    JOSE E. MARTINEZ
                                                    UNITED STATES DISTRICT JUDGE


  Copies provided via CM/ECF to:
  All counsel of record
  Magistrate Judge Otazo-Reyes

  Copies provided via U.S. Mail to:
  Pedro Gonzalez
  9126 NW 181 St.
  Hialeah, Florida 33018
